127 Ga. App. 838 (1973)
195 S.E.2d 202
NATIONAL BANK OF GEORGIA
v.
AMENT.
47584.
Court of Appeals of Georgia.
Argued October 2, 1972.
Decided January 16, 1973.
Schwall & Heuett, Stan M. Lefco, for appellant.
Raborn L. Davis, for appellee.
STOLZ, Judge.
The payee bank sued R & A Concrete Contractors, Inc. and John Ament on a promissory note allegedly executed by the defendant corporation and personally indorsed by defendant Ament. On the face of the note (attached as an exhibit) the first two lines provided for the makers are filled in with "R & A Concrete" (handwritten) on the first line, and "By: Grover Roberts" (signature) with the name typed thereunder on the second line. The third line is blank, except that the typed in "Grover Roberts" partially fills that space. On the reverse side of the note, the following appears: "X John Ament Sec. & Treas."
The trial judge granted defendant Ament's motion to dismiss on the ground that the qualified signature on the reverse side of the note in no way makes him personally *839 liable thereon, from which judgment the plaintiff bank appeals. Held:
Even though the instrument may name the person represented, the one who signs in a representative capacity may still be personally liable on the instrument if, by his manner of signing in a representative capacity, he does not clearly indicate that he is signing in a representative capacity. Code Ann. § 109A-3--403 (2b) (Ga. L. 1962, pp. 156, 257). Although defendant Ament's indorsement was followed by the notation "Sec. & Treas.," apparently connoting his representative capacity, a jury should consider all of the circumstances of his signing, including the facts that the complete, correct name of the corporate defendant maker was not utilized; that Ament indorsed the note on its reverse side, rather than on the line for maker on the face of the note; and that he (or someone else) may have considered that there was insufficient space in which to indorse on the face of the note.
Therefore, the trial judge erred in his judgment dismissing the complaint.
Judgment reversed. Bell, C. J., and Evans, J., concur.